Exhibit 99.1 Earthstone Energy, Inc. Reports Second Quarter 2016 Results and Reaffirms Guidance for 2016 The Woodlands, Texas, August 8, 2016 – Earthstone Energy, Inc. (NYSE MKT: ESTE) (“Earthstone”, the “Company”, “we” or “us”), today announced financial and operating results for the three month period ended June 30, 2016 and reiterates guidance for 2016. Second Quarter 2016 Summary · Average daily production of 3,759 Boepd · Total revenue of $10.6 million, which includes the effects of realized hedges · Adjusted EBITDAX(1) of $4.5 million · Net loss of $11.2 million and adjusted net loss of $1.1 million · Closed the acquisition of Lynden Energy Corp. on May 18th providing an entrance into the Midland Basin with 5,900 net acres, current net production of 1,130 Boepd, and 100 gross horizontal locations · Redetermined borrowing base at $75.0 million, with $10.0 million drawn · Completed public equity offering, raising gross proceeds of $49.8 million (1)See “Reconciliation of Non-GAAP Financial Measures” section below. Operations Update We currently plan to complete our 12 Eagle Ford well inventory in the third and fourth quarters of 2016.These wells are in four units located in Karnes County, Texas (33% operated working interest) and Fayette County, Texas (50% working interest), two of which are held by production and the other two are in the primary term of leases. In addition, pending commodity prices, we plan to drill five to six gross Eagle Ford wells (33% to 50% operated working interest) in southwestern Gonzales County, Texas, beginning in the fourth quarter of 2016. Selected Financial Data (unaudited) ($000s except where noted) Three Months Ended June 30, Total Revenue Realized Hedge Settlements Adjusted Revenue (including realized hedge settlements) Net Loss Adjusted Net Loss(3) Loss Per Share (Diluted) Adjusted Loss Per Share (Diluted)(3) Adjusted EBITDAX(3) Production(2): Oil (MBbls) Gas (MMcf) NGL (MBbls) 50 58 Total (MBOE) Total daily production (Boepd) Average prices: Oil ($/Bbl) Gas ($/Mcf) NGL ($/Bbl) Total ($/Boe) Adjusted for realized derivatives settlements: Oil ($/Bbl) Gas ($/Mcf) NGL ($/Bbl) Total ($/Boe) Includes the acquisition of Lynden Energy Corp. on May 18, 2016. Amounts shown above for the three months ended June 30, 2015, are those previously reported. Comparative production was 3,982 Boepd for the period after eliminating accrued production related to certain non-operated natural gas wells that were subsequently deemed non-consent in connection with certain pending litigation.For further information, please refer to the Company’s annual report on Form 10-K for the year ended December 31, 2015, and its press release dated March 11, 2016. See “Reconciliation of Non-GAAP Financial Measures” section below. Rig Idle and Termination Expense In the second quarter of 2016, the Company recognized a non-recurring expense of $3.8 million associated with the termination of a drilling rig contract that was entered into in mid-2014 and utilized in our Eagle Ford operations from April 2015 through January 2016.The Company temporarily idled the rig in January 2016, and subsequently, the Company and its rig contractor agreed to terminate the contract. The total financial obligation was $5.1 million, of which $1.3 million was recognized in the first quarter while the rig was temporarily idled and $3.8 million was recognized in the second quarter of 2016. To fulfil this obligation, the Company issued the rig contractor a $5.1 million unsecured promissory note.The note amortizes over a 3-year period concluding in July 2019 with no pre-payment penalty.The note has an interest rate of 8.0% for the first 12 months, 10.0% for the second 12 months, and 12.0% for the last 12 months. As of June 30, 2016, $1.6 million was recorded as a current liability and $3.5 million was recorded as a long-term liability. Hedging Update During the second quarter of 2016, the Company entered into additional hedge transactions associated with its oil and natural gas production for the remainder of 2016, 2017, and 2018.The Company has now hedged for the second half of 2016 approximately 2,010 Boepd, or 44%, of the mid-point of its 2016 production guidance at average oil and natural gas prices of $49.35/Bbl and $2.604/MMBtu, respectively.Further details of the Company’s hedge transaction are provided in its quarterly report on Form 10-Q for the period ended June 30, 2016. Acquisition of Lynden Energy Corp. As previously announced, the Company closed its acquisition of Lynden Energy Corp. on May 18, 2016, for approximately $77.8 million, financed by the issuance of approximately 3.7 million shares of Earthstone common stock and the assumption of Lynden’s net financial obligations.The acquisition provides the Company with approximately 5,900 net acres in the Midland Basin, current net production of 1,130 Boepd, and 100 gross horizontal locations. Guidance Reaffirmed The Company reiterates guidance previously disclosed on June 15, 2016.This guidance is subject to significant and material changes, including commodity prices and industry conditions. Capital Expenditures $ millions(Net) Number of Gross / NetWells Spudded Number of Gross / NetWells On Line Drilling and Completion: Operated Eagle Ford 5 / 2.5 12 / 5.3 Non-Operated Bakken 10 / 0.4 35 / 1.4 Non-Operated Midland Basin – Horizontal 1 / 0.4 1 / 0.4 Non-Operated Spade Ranch 0 / 0 2 / 1.0 Operated Austin Chalk 0 / 0 1 / 0.5 Land Total 16 / 3.3 51 / 8.6 2016 Average Production (Boepd) 4,400 – 4,800 % Oil 63% % Gas 25% % NGL 12% Operating Costs ($/Boe) Lease Operating and Workover 10.00 – 11.00 Production Taxes 1.50 – 2.00 Cash G&A 6.00 – 7.00 DD&A 17.00 – 19.00 Note: Guidance is forward-looking information that is subject to a number of risks and uncertainties, many of which are beyond the Company’s control. See “Forward-Looking Statements” section below. Management Comments Frank A. Lodzinski, President and Chief Executive Officer of Earthstone Energy, Inc., commented, “We had a number of significant accomplishments in the second quarter of 2016.Notably, the closing of the Lynden acquisition has increased our production and places the Company in a premier basin that is characterized by numerous zones, high recoveries, and a low cost structure.We welcome Lynden’s stockholders to the Company.In addition, we successfully completed the Company’s first equity offering, raising approximately $50.0 million from institutional investors.We initially used some of these proceeds to reduce indebtedness under our revolving credit facility from $47.8 million to $10.0 million.With increased financial flexibility and preservation of capital demonstrated in the first half of 2016, we believe now is an opportune time to complete our inventory of 12 Eagle Ford wells and will likely do so in the third and fourth quarters of 2016.In addition, we may drill five to six wells in southwestern Gonzales County in the fourth quarter of 2016 and the first quarter of 2017; however, the recent decline in commodity prices gives us caution, and as such, we continue to judge the merits of resuming drilling activities.” Conference Call Details Earthstone is hosting a conference call on Tuesday, August 9, 2016 at 3:00 p.m. Eastern to discuss its second quarter 2016 results and current operations.Investors and analysts are invited to participate in the call by dialing 877-407-8035 for domestic calls or 201-689-8035 for international calls, in both cases asking for the Earthstone conference call. A replay of the call will be available on the Company’s website and by telephone until 11:59 p.m. Eastern (10:59 p.m. Central), August 23, 2016.The number for the replay is 877-660-6853 for domestic calls or 201-612-7415 for international calls, using Conference ID: 13643104. About Earthstone Energy, Inc. Earthstone Energy, Inc. is a growth-oriented independent oil and gas exploration and production company engaged in developing and acquiring oil and gas reserves through an active and diversified program that includes acquiring, drilling and developing undeveloped leases, asset and corporate acquisitions and exploration activities, with its current primary assets located in the Eagle Ford trend of south Texas, the Midland Basin of west Texas, and in the Williston Basin of North Dakota.Earthstone is traded on NYSE MKT under the symbol “ESTE.”Information on Earthstone can be found at www.earthstoneenergy.com.The Company’s corporate headquarters is located in The Woodlands, Texas. Forward-Looking Statements This release contains forward-looking statements within the meaning of Section 27A of the Securities Act of 1933, as amended (the “Securities Act”), and Section 21E of the Securities Exchange Act of 1934, as amended (the “Exchange Act”). Statements that are not strictly historical statements constitute forward-looking statements and may often, but not always, be identified by the use of such words such as “expects,” “believes,” “intends,” “anticipates,” “plans,” “estimates,” “potential,” “possible,” or “probable” or statements that certain actions, events or results “may,” “will,” “should,” or “could” be taken, occur or be achieved. The forward-looking statements include statements about future operations, expansion of production and development acreage, increased cash flow, earnings and assets and access to capital. Forward-looking statements are based on current expectations and assumptions and analyses made by Earthstone and its management in light of experience and perception of historical trends, current conditions and expected future developments, as well as other factors appropriate under the circumstances. However, whether actual results and developments will conform to expectations is subject to a number of material risks and uncertainties, including but not limited to: the risks of the oil and gas industry (for example, volatile oil prices and operational risks in exploring for, developing and producing crude oil and natural gas; risks and uncertainties involving geology of oil and gas deposits); the uncertainty of reserve estimates; the uncertainty of estimates and projections relating to future oil and gas prices, production, costs and expenses; potential delays or changes in plans with respect to exploration or development projects or capital expenditures; health, safety and environmental risks and risks related to weather; inability of management to execute its plans to meet its goals; unavailability of gathering systems, pipelines and processing facilities; and the possibility that government policies may change. Earthstone’s annual report on Form 10-K for the year ended December 31, 2015, quarterly reports on Form 10-Q, recent current reports on Form 8-K, and other Securities and Exchange Commission (“SEC”) filings discuss some of the important risk factors identified that may affect Earthstone’s business, results of operations, and financial condition. Earthstone undertakes no obligation to revise or update publicly any forward-looking statements except as required by law. Contact: Neil K. Cohen Vice President, Finance, and Treasurer Earthstone Energy, Inc. 1400 Woodloch Forest Drive, Suite 300
